

	

		II

		109th CONGRESS

		1st Session

		S. 921

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mrs. Murray (for

			 herself, Mr. Durbin,

			 Mr. Kennedy, and

			 Mrs. Clinton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for secondary school reform, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Pathways for All Students to Succeed

			 Act.

		IReading and

			 mathematics skills for success

			101.FindingsCongress makes the following

			 findings:

				(1)While the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), as

			 amended by the No Child Left Behind Act of 2001 (Public Law 107–110, 115 Stat.

			 1425), provides a strong framework for helping children in the early grades,

			 our Nation still needs a comprehensive strategy to address the literacy

			 problems and learning gaps of students in middle school and secondary

			 school.

				(2)Approximately 60

			 percent of students in the poorest communities fail to graduate from secondary

			 school on time, in large part because of severe reading deficits that

			 contribute to academic failure.

				(3)Forty percent of

			 students attending high minority enrollment secondary schools enroll in

			 remedial reading coursework when entering higher education, in an effort to

			 gain the skills their secondary education failed to provide.

				(4)While 33 percent

			 of all low-income students are enrolled in secondary schools, only 15 percent

			 of the funding targeted to disadvantaged students goes to secondary

			 schools.

				(5)Data from the

			 1998 National Assessment of Educational Progress show that 32 percent of boys

			 and 19 percent of girls in eighth grade cannot read at a basic level. These

			 numbers do not change significantly in the secondary school years and are even

			 more dramatic when students are identified by minority status.

				(6)The 2002 National

			 Assessment of Educational Progress writing scores indicate that while the

			 percentage of fourth and eighth graders writing at or above a basic level

			 increased between 1998 and 2002, the percentage of 12th graders writing at or

			 above a basic level decreased. These numbers show that our concentrated efforts

			 for elementary school students have improved their writing skills, but by

			 neglecting the needs of secondary school students, we are squandering these

			 gains.

				(7)The United States

			 cannot maintain its position as the world’s strongest economy if we continue to

			 ignore the literacy needs of adolescents in middle school and secondary

			 school.

				(8)The achievement

			 gap between White and Asian students and Black and Hispanic students remains

			 wide in the area of mathematics.

				(9)The 2003 National

			 Assessment of Education Progress shows that the achievement gap between the

			 mathematics scores of eighth grade Black and Hispanic students and White

			 students is the same in 2003 as in 1990.

				(10)The 2003

			 National Assessment of Education Progress shows that eighth grade students

			 eligible for a free or reduced-price school lunch did not meet the basic

			 mathematics score, unlike non-eligible students.

				(11)According to the

			 latest results from international assessments, 15-year-olds from the United

			 States performed below the international average in mathematics literacy and

			 problem-solving, placing 27th out of 39 countries.

				(12)Only

			 1/3 of the United States workforce has any post-secondary

			 education, yet 60 percent of new jobs in the 21st century will require

			 post-secondary education.

				102.PurposesThe purposes of this title are—

				(1)to provide

			 assistance to State educational agencies and local educational agencies in

			 establishing effective research-based reading, writing, and mathematics

			 programs for students in middle schools and secondary schools, including

			 students with disabilities and students with limited English

			 proficiency;

				(2)to provide

			 adequate resources to schools to hire and to provide in-service training for

			 not less than 1 literacy coach per 20 teachers who can assist middle school and

			 secondary school teachers to incorporate research-based reading and writing

			 instruction into the teachers' teaching of mathematics, science, history,

			 civics, geography, literature, language arts, and other core academic

			 subjects;

				(3)to provide

			 assistance to State educational agencies and local educational agencies—

					(A)in strengthening

			 reading and writing instruction in middle schools and secondary schools;

			 and

					(B)in procuring

			 high-quality diagnostic reading and writing assessments and comprehensive

			 research-based programs and instructional materials that will improve reading

			 and writing performance among students in middle school and secondary school;

			 and

					(4)to provide adequate resources to schools to

			 hire and to provide in-service training for not less than 1 mathematics coach

			 per 20 teachers who can assist middle school and secondary school teachers to

			 utilize research-based mathematics instruction to develop students’

			 mathematical abilities and knowledge, and assist teachers in assessing student

			 learning.

				103.DefinitionsIn this title:

				(1)In

			 generalThe terms local educational agency,

			 Secretary, and State educational agency have the

			 meaning given the terms in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801).

				(2)Eligible local

			 educational agencyThe term

			 eligible local educational agency means a local educational agency

			 who is eligible to receive funds under part A of title I of the

			 Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6311 et seq.).

				(3)Literacy

			 coachThe term literacy coach means a certified or

			 licensed teacher with a demonstrated effectiveness in teaching reading and

			 writing to students with specialized reading and writing needs, and the ability

			 to work with classroom teachers to improve the teachers' instructional

			 techniques to support reading and writing improvement, who works on site at a

			 school—

					(A)to train teachers

			 from across the curriculum to incorporate the teaching of reading and writing

			 skills into their instruction of content;

					(B)to train teachers

			 to assess students’ reading and writing skills and identify students requiring

			 remediation; and

					(C)to provide or

			 assess remedial literacy instruction, including for—

						(i)students in after

			 school and summer school programs;

						(ii)students

			 requiring additional instruction;

						(iii)students with

			 disabilities; and

						(iv)students with

			 limited English proficiency.

						(4)Mathematics

			 coachThe term mathematics coach means a certified

			 or licensed teacher, with a demonstrated effectiveness in teaching mathematics

			 to students with specialized needs in mathematics, a command of mathematical

			 content knowledge, and the ability to work with classroom teachers to improve

			 the teachers' instructional techniques to support mathematics improvement, who

			 works on site at a school—

					(A)to train teachers

			 to better assess student learning in mathematics;

					(B)to train teachers

			 to assess students' mathematics skills and identify students requiring

			 remediation; and

					(C)to provide or

			 assess remedial mathematics instruction, including for—

						(i)students in after

			 school and summer school programs;

						(ii)students

			 requiring additional instruction;

						(iii)students with

			 disabilities; and

						(iv)students with

			 limited English proficiency.

						(5)Middle

			 schoolThe term middle school means a school that

			 provides middle school education, as determined under State law.

				(6)Secondary

			 schoolThe term secondary school means a school that

			 provides secondary education, as determined under State law.

				(7)StateThe

			 term State means each of the 50 States, the District of Columbia,

			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,

			 American Samoa, and the Commonwealth of the Northern Mariana Islands.

				104.Authorization

			 of appropriations

				(a)Literacy

			 grantsFor the purposes of carrying out subtitle A, there are

			 authorized to be appropriated $1,000,000,000 for fiscal year 2006 and such sums

			 as may be necessary for each of the 5 succeeding fiscal years.

				(b)Mathematics

			 grantsFor the purposes of carrying out subtitle B, there are

			 authorized to be appropriated $1,000,000,000 for fiscal year 2006 and such sums

			 as may be necessary for each of the 5 succeeding fiscal years.

				ALiteracy skills

			 programs

				111.Literacy

			 skills programs

					(a)Grants

			 authorized

						(1)In

			 generalFrom funds appropriated under section 104(a) for a fiscal

			 year, the Secretary shall establish a program, in accordance with the

			 requirements of this subtitle, that will provide grants to State educational

			 agencies, and grants or subgrants to eligible local educational agencies, to

			 establish reading and writing programs to improve the overall reading and

			 writing performance of students in middle school and secondary school.

						(2)Length of

			 grantA grant to a State

			 educational agency under this subtitle shall be awarded for a period of 6

			 years.

						(b)Reservation of

			 funds by the SecretaryFrom amounts appropriated under section

			 104(a) for a fiscal year, the Secretary shall reserve—

						(1)3 percent of such

			 amounts to fund national activities in support of the programs assisted under

			 this subtitle, such as research and dissemination of best practices, except

			 that the Secretary may not use the reserved funds to award grants directly to

			 local educational agencies; and

						(2)2 percent of such

			 amounts for the Bureau of Indian Affairs to carry out the services and

			 activities described in section 112(c) for Indian children.

						(c)Grant

			 formulas

						(1)Formula grants

			 to State educational agenciesIf the amounts appropriated under

			 section 104(a) for a fiscal year are equal to or greater than $500,000,000,

			 then the Secretary shall award grants, from allotments under paragraph (3), to

			 State educational agencies to enable the State educational agencies to provide

			 subgrants to eligible local educational agencies to establish reading and

			 writing programs to improve overall reading and writing performance among

			 students in middle school and secondary school.

						(2)Direct grants

			 to eligible local educational agencies

							(A)In

			 generalIf the amounts appropriated under section 104(a) for a

			 fiscal year are less than $500,000,000, then the Secretary shall award grants,

			 on a competitive basis, directly to eligible local educational agencies to

			 establish reading and writing programs to improve overall reading and writing

			 performance among students in middle school and secondary school.

							(B)PriorityThe

			 Secretary shall give priority in awarding grants under this paragraph to

			 eligible local educational agencies that—

								(i)are

			 among the local educational agencies in the State with the lowest graduation

			 rates, as described in

			 section

			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6311(b)(2)(C)(vi)); and

								(ii)have the highest

			 number or percentage of students who are counted under

			 section

			 1124(c) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)).

								(3)Allotments to

			 States

							(A)In

			 generalFrom funds appropriated under section 104(a) and not

			 reserved under subsection (b) for a fiscal year, the Secretary shall make an

			 allotment to each State educational agency having an application approved under

			 subsection (d) in an amount that bears the same relation to the funds as the

			 amount the State received under part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311 et seq.) bears to the amount received under

			 such part by all States.

							(B)Minimum

			 allotmentNotwithstanding subparagraph (A), no State educational

			 agency shall receive an allotment under this paragraph for a fiscal year in an

			 amount that is less than 0.25 percent of the funds allotted to all State

			 educational agencies under subparagraph (A) for the fiscal year.

							(4)ReallotmentIf a State educational agency does not

			 apply for a grant under this subtitle, the Secretary shall reallot the State

			 educational agency’s allotment to the remaining States.

						(d)Applications

						(1)In

			 generalIn order to receive a grant under this subtitle, a State

			 educational agency shall submit an application to the Secretary at such time,

			 in such manner, and accompanied by such information as the Secretary may

			 require. Each such application shall meet the following conditions:

							(A)A State

			 educational agency shall not include the application for assistance under this

			 subtitle in a consolidated application submitted under

			 section

			 9302 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7842).

							(B)The State

			 educational agency’s application shall include an assurance that—

								(i)the

			 State educational agency has established a reading and writing partnership

			 that—

									(I)coordinated the

			 development of the application for a grant under this subtitle; and

									(II)will assist in

			 designing and administering the State educational agency’s program under this

			 subtitle; and

									(ii)the State

			 educational agency will participate, if requested, in any evaluation of the

			 State educational agency's program under this subtitle.

								(C)The State

			 educational agency’s application shall include a program plan that contains a

			 description of the following:

								(i)How

			 the State educational agency will assist eligible local educational agencies in

			 implementing subgrants, including providing ongoing professional development

			 for literacy coaches, teachers, paraprofessionals, and administrators.

								(ii)How the State

			 educational agency will help eligible local educational agencies identify

			 high-quality screening, diagnostic, and classroom-based instructional reading

			 and writing assessments.

								(iii)How the State

			 educational agency will help eligible local educational agencies identify

			 high-quality research-based materials and programs.

								(iv)How the State

			 educational agency will help eligible local educational agencies identify

			 appropriate and effective materials, programs, and assessments for students

			 with disabilities and students with limited English proficiency.

								(v)How

			 the State educational agency will ensure that professional development funded

			 under this subtitle—

									(I)is based on

			 reading and writing research;

									(II)will effectively

			 improve instructional practices for reading and writing for middle school and

			 secondary school students; and

									(III)is coordinated

			 with professional development activities funded through other programs

			 (including federally funded programs such as programs funded under the Adult

			 Education and Family Literacy Act (20 U.S.C. 9201 et seq.), the Individuals

			 with Disabilities Education Act (20 U.S.C. 1400 et seq.), and the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6301 et seq.)).

									(vi)How funded

			 activities will help teachers and other instructional staff to implement

			 research-based components of reading and writing instruction.

								(vii)The subgrant

			 process the State educational agency will use to ensure that eligible local

			 educational agencies receiving subgrants implement programs and practices based

			 on reading and writing research.

								(viii)How the State

			 educational agency will build on and promote coordination among reading and

			 writing programs in the State to increase overall effectiveness in improving

			 reading and writing instruction, including for students with disabilities and

			 students with limited English proficiency.

								(ix)How the State

			 educational agency will regularly assess and evaluate the effectiveness of the

			 eligible local educational agency activities funded under this subtitle.

								(2)Review of

			 applicationsThe Secretary shall review applications from State

			 educational agencies under this subsection as the applications are

			 received.

						(e)State use of

			 fundsEach State educational agency receiving a grant under this

			 subtitle shall—

						(1)establish a reading and writing

			 partnership, which may be the same as the partnership established under

			 section

			 1203(d) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6363(d)), that will

			 provide guidance to eligible local educational agencies in selecting or

			 developing and implementing appropriate, research-based reading and writing

			 programs for middle school and secondary school students;

						(2)use 80 percent of

			 the grant funds received under this subtitle for a fiscal year to award

			 subgrants to eligible local educational agencies having applications approved

			 under section 112(a); and

						(3)use 20 percent of

			 the grant funds received under this subtitle—

							(A)to carry out

			 State-level activities described in the application submitted under subsection

			 (d);

							(B)to

			 provide—

								(i)technical

			 assistance to eligible local educational agencies; and

								(ii)high-quality

			 professional development to teachers and literacy coaches;

								(C)to oversee and

			 evaluate subgrant services and activities undertaken by the eligible local

			 educational agencies as described in section 112(c); and

							(D)for

			 administrative costs,

							of which not

			 more than 10 percent of the grant funds may be used for planning,

			 administration, and reporting.(f)Notice to

			 eligible local educational agenciesEach State educational agency

			 receiving a grant under this subtitle shall provide notice to all eligible

			 local educational agencies in the State about the availability of subgrants

			 under this subtitle.

					(g)Supplement not

			 supplantEach State educational agency receiving a grant under

			 this subtitle shall use the grant funds to supplement not supplant State

			 funding for activities authorized under this subtitle or for other educational

			 activities.

					(h)New services

			 and activitiesGrant funds provided under this subtitle may be

			 used only to provide services and activities authorized under this subtitle

			 that were not provided on the day before the date of enactment of this

			 Act.

					112.Subgrants to

			 eligible local educational agencies

					(a)Application

						(1)In

			 generalEach eligible local educational agency desiring a

			 subgrant under this subtitle shall submit an application to the State

			 educational agency in the form and according to the schedule established by the

			 State educational agency.

						(2)ContentsIn

			 addition to any information required by the State educational agency, each

			 application under paragraph (1) shall demonstrate how the eligible local

			 educational agency will carry out the following required activities:

							(A)Development or

			 selection and implementation of research-based reading and writing

			 assessments.

							(B)Development or

			 selection and implementation of research-based reading and writing programs,

			 including programs for students with disabilities and students with limited

			 English proficiency.

							(C)Selection of

			 instructional materials based on reading and writing research.

							(D)High-quality

			 professional development for literacy coaches and teachers based on reading and

			 writing research.

							(E)Evaluation

			 strategies.

							(F)Reporting.

							(G)Providing access

			 to research-based reading and writing materials.

							(3)ConsortiaAn

			 eligible local educational agency may apply to the State educational agency for

			 a subgrant as a member of a consortium, if each member of the consortium is an

			 eligible local educational agency.

						(b)Award

			 basis

						(1)Minimum

			 subgrant amountEach eligible local educational agency receiving

			 a subgrant under this subtitle for a fiscal year shall receive a minimum

			 subgrant amount that bears the same relation to the amount of funds made

			 available to the State educational agency under section 111(e)(2) as the amount

			 the eligible local educational agency received under part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to

			 the amount received by all eligible local educational agencies under such part

			 for the preceding fiscal year.

						(2)Sufficient size

			 and scopeSubgrants under this section shall be of sufficient

			 size and scope to enable eligible local educational agencies to fully implement

			 activities assisted under this subtitle.

						(c)Local use of

			 fundsEach eligible local educational agency receiving a subgrant

			 under this subtitle shall use the subgrant funds to carry out, at the middle

			 school and secondary school level, the following services and

			 activities:

						(1)Hiring literacy

			 coaches, at a ratio of not less than 1 literacy coach for every 20 teachers,

			 and providing professional development for literacy coaches—

							(A)to work with

			 classroom teachers to incorporate reading and writing instruction within all

			 subject areas, during regular classroom periods, after school, and during

			 summer school programs, for all students;

							(B)to work with

			 classroom teachers to identify students with reading and writing problems and,

			 where appropriate, refer students to available programs for remediation and

			 additional services;

							(C)to work with

			 classroom teachers to diagnose and remediate reading and writing difficulties

			 of the lowest-performing students, by providing intensive, research-based

			 instruction, including during after school and summer sessions, geared toward

			 ensuring that the students can access and be successful in rigorous academic

			 coursework; and

							(D)to assess and

			 organize student data on literacy and communicate that data to school

			 administrators to inform school reform efforts.

							(2)Reviewing,

			 analyzing, developing, and, where possible, adapting curricula to make sure

			 literacy skills are taught within the content area subjects.

						(3)Providing reading

			 and writing professional development for all teachers in middle school and

			 secondary school that addresses both remedial and higher level literacy skills

			 for students in the applicable curriculum.

						(4)Providing

			 professional development for teachers, administrators, and paraprofessionals

			 serving middle schools and secondary schools to help the teachers,

			 administrators, and paraprofessionals meet literacy needs.

						(5)Procuring and

			 implementing programs and instructional materials based on reading and writing

			 research, including software and other education technology related to reading

			 and writing instruction.

						(6)Building on and

			 promoting coordination among reading and writing programs in the eligible local

			 educational agency to increase overall effectiveness in improving reading and

			 writing instruction, including for students with disabilities and students with

			 limited English proficiency.

						(7)Evaluating the

			 effectiveness of the instructional strategies, teacher professional development

			 programs, and other interventions that are implemented under the

			 subgrant.

						(d)Supplement not

			 supplantEach eligible local educational agency receiving a

			 subgrant under this subtitle shall use the subgrant funds to supplement not

			 supplant the eligible local educational agency funding for activities

			 authorized under this subtitle or for other educational activities.

					(e)New services

			 and activitiesSubgrant funds provided under this subtitle may be

			 used only to provide services and activities authorized under this subtitle

			 that were not provided on the day before the date of enactment of this

			 Act.

					(f)EvaluationsEach

			 eligible local educational agency receiving a grant under this subtitle shall

			 participate, as requested by the State educational agency or the Secretary, in

			 reviews and evaluations of the programs of the eligible local educational

			 agency and the effectiveness of such programs, and shall provide such reports

			 as are requested by the State educational agency and the Secretary.

					BMathematics

			 skills programs

				121.Mathematics

			 skills programs

					(a)Grants

			 authorized

						(1)In

			 generalFrom funds appropriated under section 104(b) for a fiscal

			 year, the Secretary shall establish a program, in accordance with the

			 requirements of this subtitle, that will provide grants to State educational

			 agencies, and grants and subgrants to eligible local educational agencies, to

			 establish mathematics programs to improve the overall mathematics performance

			 of students in middle school and secondary school.

						(2)Length of

			 grantA grant to a State

			 educational agency under this subtitle shall be awarded for a period of 6

			 years.

						(b)Reservation of

			 funds by the SecretaryFrom amounts appropriated under section

			 104(b) for a fiscal year, the Secretary shall reserve—

						(1)3 percent of such

			 amounts to fund national activities in support of the programs assisted under

			 this subtitle, such as research and dissemination of best practices, except

			 that the Secretary may not use the reserved funds to award grants directly to

			 local educational agencies; and

						(2)2 percent of such

			 amounts for the Bureau of Indian Affairs to carry out the services and

			 activities described in section 122(c) for Indian children.

						(c)Grant

			 formulas

						(1)Formula grants

			 to State educational agenciesIf the amounts appropriated under

			 section 104(b) for a fiscal year are equal to or greater than $500,000,000,

			 then the Secretary shall award grants, from allotments under paragraph (3), to

			 State educational agencies to enable the State educational agencies to provide

			 subgrants to eligible local educational agencies to establish mathematics

			 programs to improve overall mathematics performance among students in middle

			 school and secondary school.

						(2)Direct grants

			 to eligible local educational agencies

							(A)In

			 generalIf the amounts appropriated under section 104(b) for a

			 fiscal year are less than $500,000,000, then the Secretary shall award grants,

			 on a competitive basis, directly to eligible local educational agencies to

			 establish mathematics programs to improve overall mathematics performance among

			 students in middle school and secondary school.

							(B)PriorityThe

			 Secretary shall give priority in awarding grants under this paragraph to

			 eligible local educational agencies that—

								(i)are

			 among the local educational agencies in the State with the lowest graduation

			 rates, as described in

			 section

			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6311(b)(2)(C)(vi)); and

								(ii)have the highest

			 number or percentage of students who are counted under

			 section

			 1124(c) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)).

								(3)Allotments to

			 States

							(A)In

			 generalFrom funds appropriated under section 104(b) and not

			 reserved under subsection (b) for a fiscal year, the Secretary shall make an

			 allotment to each State educational agency having an application approved under

			 subsection (d) in an amount that bears the same relation to the funds as the

			 amount the State received under part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311 et seq.) bears to the amount received under

			 such part by all States.

							(B)Minimum

			 allotmentNotwithstanding subparagraph (A), no State educational

			 agency shall receive an allotment under this paragraph for a fiscal year in an

			 amount that is less than 0.25 percent of the funds allotted to all State

			 educational agencies under subparagraph (A) for the fiscal year.

							(4)ReallotmentIf a State educational agency does not

			 apply for a grant under this subtitle, the Secretary shall reallot the State

			 educational agency’s allotment to the remaining States.

						(d)Applications

						(1)In

			 generalIn order to receive a grant under this subtitle, a State

			 educational agency shall submit an application to the Secretary at such time,

			 in such manner, and accompanied by such information as the Secretary may

			 require. Each such application shall meet the following conditions:

							(A)A State

			 educational agency shall not include the application for assistance under this

			 subtitle in a consolidated application submitted under

			 section

			 9302 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7842).

							(B)The State

			 educational agency’s application shall include an assurance that—

								(i)the

			 State educational agency has established a mathematics partnership that—

									(I)coordinated the

			 development of the application for a grant under this subtitle; and

									(II)will assist in

			 designing and administering the State educational agency’s program under this

			 subtitle; and

									(ii)the State

			 educational agency will participate, if requested, in any evaluation of the

			 State educational agency's program under this subtitle.

								(C)The State

			 educational agency’s application shall include a program plan that contains a

			 description of the following:

								(i)How

			 the State educational agency will assist eligible local educational agencies in

			 implementing subgrants, including providing ongoing professional development

			 for mathematics coaches, teachers, paraprofessionals, and

			 administrators.

								(ii)How the State

			 educational agency will help eligible local educational agencies identify

			 high-quality screening, diagnostic, and classroom-based instructional

			 mathematics assessments.

								(iii)How the State

			 educational agency will help eligible local educational agencies identify

			 high-quality research-based mathematics materials and programs.

								(iv)How the State

			 educational agency will help eligible local educational agencies identify

			 appropriate and effective materials, programs, and assessments for students

			 with disabilities and students with limited English proficiency.

								(v)How

			 the State educational agency will ensure that professional development funded

			 under this subtitle—

									(I)is based on

			 mathematics research;

									(II)will effectively

			 improve instructional practices for mathematics for middle school and secondary

			 school students; and

									(III)is coordinated

			 with professional development activities funded through other programs.

									(vi)How funded

			 activities will help teachers and other instructional staff to implement

			 research-based components of mathematics instruction.

								(vii)The subgrant

			 process the State educational agency will use to ensure that eligible local

			 educational agencies receiving subgrants implement programs and practices based

			 on mathematics research.

								(viii)How the State

			 educational agency will build on and promote coordination among mathematics

			 programs in the State to increase overall effectiveness in improving

			 mathematics instruction, including for students with disabilities and students

			 with limited English proficiency.

								(ix)How the State

			 educational agency will regularly assess and evaluate the effectiveness of the

			 eligible local educational agency activities funded under this subtitle.

								(2)Review of

			 applicationsThe Secretary shall review applications from State

			 educational agencies under this subsection as the applications are

			 received.

						(e)State use of

			 fundsEach State educational agency receiving a grant under this

			 subtitle shall—

						(1)establish a mathematics partnership that

			 will provide guidance to eligible local educational agencies in selecting or

			 developing and implementing appropriate, research-based mathematics programs

			 for middle school and secondary school students;

						(2)use 80 percent of

			 the grant funds received under this subtitle for a fiscal year to approve

			 high-quality applications for subgrants to eligible local educational agencies

			 having applications approved under section 122(a); and

						(3)use 20 percent of

			 the grant funds received under this subtitle—

							(A)to carry out

			 State-level activities described in the application submitted under subsection

			 (d);

							(B)to

			 provide—

								(i)technical

			 assistance to eligible local educational agencies; and

								(ii)high-quality

			 professional development to teachers and mathematics coaches;

								(C)to oversee and evaluate subgrant services

			 and activities undertaken by the eligible local educational agencies as

			 described in section 122(c); and

							(D)for

			 administrative costs,

							of which not

			 more than 10 percent of the grant funds may be used for planning,

			 administration, and reporting.(f)Notice to

			 eligible local educational agenciesEach State educational agency

			 receiving a grant under this subtitle shall provide notice to all eligible

			 local educational agencies in the State about the availability of subgrants

			 under this subtitle.

					(g)Supplement not

			 supplantEach State educational agency receiving a grant under

			 this subtitle shall use the grant funds to supplement not supplant State

			 funding for activities authorized under this subtitle or for other educational

			 activities.

					(h)New services

			 and activitiesGrant funds provided under this subtitle may be

			 used only to provide services and activities authorized under this subtitle

			 that were not provided on the day before the date of enactment of this

			 Act.

					122.Subgrants to

			 eligible local educational agencies

					(a)Application

						(1)In

			 generalEach eligible local educational agency desiring a

			 subgrant under this subtitle shall submit an application to the State

			 educational agency in the form and according to the schedule established by the

			 State educational agency.

						(2)ContentsIn

			 addition to any information required by the State educational agency, each

			 application under paragraph (1) shall demonstrate how the eligible local

			 educational agency will carry out the following required activities:

							(A)Development or

			 selection and implementation of research-based mathematics assessments.

							(B)Development or

			 selection and implementation of research-based mathematics programs, including

			 programs for students with disabilities and students with limited English

			 proficiency.

							(C)Selection of

			 instructional materials based on mathematics research.

							(D)High-quality

			 professional development for mathematics coaches and teachers based on

			 mathematics research.

							(E)Evaluation

			 strategies.

							(F)Reporting.

							(G)Providing access

			 to research-based mathematics materials.

							(3)ConsortiaAn

			 eligible local educational agency may apply to the State educational agency for

			 a subgrant as a member of a consortium if each member of the consortium is an

			 eligible local educational agency.

						(b)Award

			 basis

						(1)Minimum

			 subgrant amountEach eligible local educational agency receiving

			 a subgrant under this subtitle for a fiscal year shall receive a minimum

			 subgrant amount that bears the same relation to the amount of funds made

			 available to the State educational agency under section 121(e)(2) as the amount

			 the eligible local educational agency received under part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to

			 the amount received by all eligible local educational agencies under such part

			 for the preceding fiscal year.

						(2)Sufficient size

			 and scopeSubgrants under this section shall be of sufficient

			 size and scope to enable eligible local educational agencies to fully implement

			 activities assisted under this subtitle.

						(c)Local use of

			 fundsEach eligible local educational agency receiving a subgrant

			 under this subtitle shall use the subgrant funds to carry out, at the middle

			 school and secondary school level, the following services and

			 activities:

						(1)Hiring

			 mathematics coaches, at a ratio of not less than 1 mathematics coach for every

			 20 teachers, and providing professional development for mathematics

			 coaches—

							(A)to work with

			 classroom teachers to better assess student learning in mathematics;

							(B)to work with

			 classroom teachers to identify students with mathematics problems and, where

			 appropriate, refer students to available programs for remediation and

			 additional services;

							(C)to work with

			 classroom teachers to diagnose and remediate mathematics difficulties of the

			 lowest-performing students, by providing intensive, research-based instruction,

			 including during after school and summer sessions, geared toward ensuring that

			 those students can access and be successful in rigorous academic coursework;

			 and

							(D)to assess and

			 organize student data on mathematics and communicate that data to school

			 administrators to inform school reform efforts.

							(2)Reviewing,

			 analyzing, developing, and, where possible, adapting curricula to make sure

			 mathematics skills are taught within the content area subjects.

						(3)Providing

			 mathematics professional development for all teachers in middle school and

			 secondary school that addresses both remedial and higher level mathematics

			 skills for students in the applicable curriculum.

						(4)Providing

			 professional development for teachers, administrators, and paraprofessionals

			 serving middle schools and secondary schools to help the teachers,

			 administrators, and paraprofessionals meet mathematics needs.

						(5)Procuring and

			 implementing programs and instructional materials based on mathematics

			 research, including software and other education technology related to

			 mathematics instruction.

						(6)Building on and

			 promoting coordination among mathematics programs in the eligible local

			 educational agency to increase overall effectiveness in improving mathematics

			 instruction, including for students with disabilities and students with limited

			 English proficiency.

						(7)Evaluating the

			 effectiveness of the instructional strategies, teacher professional development

			 programs, and other interventions that are implemented under the

			 subgrant.

						(d)Supplement not

			 supplantEach eligible local educational agency receiving a

			 subgrant under this subtitle shall use the subgrant funds to supplement not

			 supplant the eligible local educational agency funding for activities

			 authorized under this subtitle or for other educational activities.

					(e)New services

			 and activitiesSubgrant funds provided under this subtitle may be

			 used only to provide services and activities authorized under this subtitle

			 that were not provided on the day before the date of enactment of this

			 Act.

					(f)EvaluationsEach

			 eligible local educational agency receiving a grant under this subtitle shall

			 participate, as requested by the State educational agency or the Secretary, in

			 reviews and evaluations of the programs of the eligible local educational

			 agency and the effectiveness of such programs, and shall provide such reports

			 as are requested by the State educational agency and the Secretary.

					IIPathways to

			 success

			201.FindingsCongress makes the following

			 findings:

				(1)In 2003,

			 approximately 60 percent of students in the poorest communities failed to

			 graduate from secondary school on time.

				(2)All ninth grade

			 students should have a plan that assesses the student’s instructional needs and

			 outlines the coursework the student must complete to graduate on time, properly

			 prepared for college and career.

				(3)Research shows

			 that 1 of the most important factors behind student success in secondary school

			 is a close connection with at least 1 adult who demonstrates concern for the

			 student’s advancement.

				(4)Secondary school

			 counselors can help students receive the instructional, tutorial, and social

			 supports that contribute to academic success.

				(5)Model programs

			 around the Nation have demonstrated that effective academic and support plans

			 for students, developed by counselors serving as academic coaches, in

			 cooperation with students and parents, result in a higher percentage of

			 students graduating from secondary school well prepared for college

			 study.

				202.DefinitionsIn this title:

				(1)In

			 generalThe terms local educational agency,

			 poverty line, secondary school,

			 Secretary, and State educational agency have the

			 meaning given the terms in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801).

				(2)Academic

			 counselorThe term academic counselor means a highly

			 qualified professional who has received professional development appropriate to

			 perform the services described in section 205(c).

				(3)Eligible local

			 educational agencyThe term

			 eligible local educational agency means a local educational agency

			 who has jurisdiction over not less than 1 secondary school receiving assistance

			 under part A of title I of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).

				(4)StateThe

			 term State means each of the 50 States, the District of Columbia,

			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,

			 American Samoa, and the Commonwealth of the Northern Mariana Islands.

				203.Program

			 authorizedThe Secretary is

			 authorized to establish a program, in accordance with the requirements of this

			 title, that—

				(1)enables a

			 secondary school that receives assistance under title I of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), to hire a sufficient

			 number of academic counselors, in a ratio of not less than 1 counselor to 150

			 students, to develop personal plans for each student at the school, including

			 students with limited English proficiency;

				(2)involves parents

			 in the development and implementation of the personal plans; and

				(3)provides academic

			 counselors and staff at the schools receiving grants under this title the

			 opportunity to coordinate with other programs and services, including those

			 supported by Federal funds, to ensure that students have access to the

			 resources and services necessary to fulfill the students’ personal

			 plans.

				204.Grants to

			 States

				(a)Grants

			 authorizedFrom amounts made available under section 206 and not

			 reserved under subsection (i), the Secretary shall award grants, from

			 allotments under subsection (b), to State educational agencies to enable the

			 State educational agencies to provide subgrants to eligible local educational

			 agencies to implement programs in secondary schools in accordance with this

			 title.

				(b)Allotments to

			 States

					(1)In

			 generalFrom funds appropriated under section 206 and not

			 reserved under subsection (i) for a fiscal year, the Secretary shall make an

			 allotment to each State educational agency having an application approved under

			 subsection (d) in an amount that bears the same relation to the funds as the

			 amount the State received under part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311 et seq.) bears to the amount received under

			 such part by all States.

					(2)Minimum

			 allotmentNotwithstanding paragraph (1), no State educational

			 agency shall receive an allotment under this subsection for a fiscal year in an

			 amount that is less than 0.25 percent of the amount allotted to the State

			 educational agencies under subsection (e)(1) for the fiscal year.

					(3)Ratable

			 reductionsIf the amount appropriated to carry out this title for

			 any fiscal year is less than $2,000,000,000, then the Secretary shall ratably

			 reduce the allotment made to each State educational agency under this

			 subsection in proportion to the relative number of children who are counted

			 under section

			 1124(c) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)), in the State

			 compared to such number for all States.

					(c)Length of

			 grantsA grant to a State educational agency under this title

			 shall be awarded for a period of 6 years.

				(d)ApplicationsIn

			 order to receive a grant under this title, a State educational agency shall

			 submit an application to the Secretary in the form and according to the

			 schedule established by the Secretary by regulation.

				(e)State use of

			 fundsEach State educational agency receiving a grant under this

			 title shall use—

					(1)80 percent of the

			 grant funds to award subgrants to eligible local educational agencies under

			 section 205; and

					(2)20 percent of the

			 grant funds to provide professional development to academic counselors and

			 technical assistance to local educational agencies, and to pay for

			 administrative costs, of which not more than 10 percent of such 20 percent may

			 be used for planning, administration, and reporting.

					(f)Supplement not

			 supplantGrant funds provided to State educational agencies under

			 this title shall be used to supplement not supplant funding provided by the

			 State for activities authorized under this title or for other educational

			 activities.

				(g)New services

			 and activitiesGrant funds provided under this title may be used

			 only to provide services and activities authorized under this title that were

			 not provided on the day before the date of enactment of this Act.

				(h)ReallotmentIf

			 a State educational agency does not apply for funding under this title, the

			 Secretary shall reallot the State educational agency’s allotment to the

			 remaining eligible State educational agencies.

				(i)ReservationsOf

			 the funds appropriated under section 206 for each fiscal year, the Secretary

			 shall reserve—

					(1)2 percent for the

			 Bureau of Indian Affairs to carry out the authorized activities described in

			 section 205(c); and

					(2)3 percent for

			 national activities that support the programs assisted under this title, except

			 that the Secretary shall not use such reserved funds to award grants directly

			 to local educational agencies.

					205.Subgrants to

			 eligible local educational agencies

				(a)Subgrants

			 authorizedFrom amounts made available under section 204(e)(1), a

			 State educational agency shall award subgrants to eligible local educational

			 agencies having applications approved under subsection (b) to enable the

			 eligible local educational agencies to carry out the authorized activities

			 described in subsection (c).

				(b)Applications

					(1)In

			 generalEach eligible local educational agency desiring a

			 subgrant under this title shall submit an application to the State educational

			 agency in the form and according to the schedule established by the State

			 educational agency. Each such application shall describe how the eligible local

			 educational agency will—

						(A)hire a sufficient

			 number of highly qualified academic counselors to develop personal plans for

			 all students in such students’ first year of secondary school, with a ratio of

			 1 academic counselor to not more than 150 students in each secondary school

			 served under the subgrant;

						(B)provide adequate

			 resources to each such school to offer the supplemental and other support

			 services that the implementation of students’ personal plans require, and

			 provide such supplemental services, where possible, through coordination with

			 Federal TRIO programs under chapter 1 of subpart 2 of part A of title IV of the

			 Higher Education Act of 1965 (20 U.S.C.

			 1070a–11 et seq.), Gear Up programs under chapter 2 of such subpart

			 (20 U.S.C. 1070a–21 et seq.), programs under title I of the

			 Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6301 et seq.), 21st Century Community Learning Centers

			 under part B of title IV of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.), programs

			 under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.)

			 (in accordance with students’ individualized education programs), and programs

			 under the Carl D. Perkins Vocational and Technical Education Act of 1998 (20

			 U.S.C. 2301 et seq.);

						(C)include parents

			 in the development and implementation of students’ personal plans; and

						(D)provide staff at

			 each such school with opportunities for appropriate professional development

			 and coordination to help the staff support students in implementing the

			 students’ personal plans.

						(2)ConsortiaAn

			 eligible local educational agency may apply to the State educational agency for

			 a subgrant as a consortium, if each member of the consortium is an eligible

			 local educational agency.

					(c)Authorized

			 activitiesEach eligible local educational agency receiving a

			 subgrant under this title shall use the subgrant funds to provide the following

			 services:

					(1)Hiring academic

			 counselors (at a ratio of not less than 1 counselor per 150 students) to

			 develop the 6-year personal plans for all students in such students’ first year

			 of secondary school and coordinate the services required to implement such

			 personal plans. Such academic counselors shall—

						(A)work with

			 students and their families to develop an individual plan that will define such

			 students’ career and education goals, assure enrollment in the coursework

			 necessary for on-time graduation and preparation for career development or

			 postsecondary education, and identify the courses and supplemental services

			 necessary to meet those goals;

						(B)advocate for

			 students, helping the students to access the services and supports necessary to

			 achieve the goals laid out in the personal plan for the student;

						(C)assure student

			 access to services, both academic and nonacademic, needed to lower barriers to

			 succeed as needed;

						(D)assess student

			 progress on a regular basis;

						(E)work with school

			 and eligible local educational agency administrators to promote reforms based

			 on student needs and performance data;

						(F)involve parents

			 or caregivers, including those parents or caregivers who are limited English

			 proficient, and teachers, in the development of students’ personal plans to

			 ensure the support and assistance of the parents, caregivers, and teachers in

			 meeting the goals outlined in such personal plans; and

						(G)communicate to

			 students and their families the importance of implementing the 2 years of the

			 personal plan following secondary school graduation, and work with institutions

			 of higher education to help students transition successfully and fully

			 implement the students’ personal plans.

						(2)Determining the

			 academic needs of all students entering grade 9 and identifying barriers to

			 success.

					(3)Ensuring

			 availability of the services necessary for the implementation of students’

			 personal plans, including access to a college preparatory curriculum and

			 advanced placement or international baccalaureate courses.

					(4)Where

			 appropriate, modifying the curriculum at a secondary school receiving subgrant

			 funds under this title to address the instructional requirements of students’

			 personal plans.

					(5)Providing for the

			 ongoing assessment of students for whom personal plans have been developed and

			 modifying such personal plans as necessary.

					(6)Coordinating the

			 services offered with subgrant funds received under this title with other

			 Federal, State, and local funds, including programs authorized under title I of

			 the Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6301 et seq.), sections 402A and 404A of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1070a–11 and 1070a–21), the Individuals with Disabilities Education Act

			 (20 U.S.C. 1400 et seq.) (in accordance with students’ individualized education

			 programs), and the Carl D. Perkins Vocational and Technical Education Act of

			 1998 (20 U.S.C. 2301 et seq.).

					(d)Eligible local

			 educational agency priorityIn awarding subgrants to eligible

			 local educational agencies, a State educational agency shall give priority to

			 eligible local educational agencies with—

					(1)the largest

			 number or percentage of students in grades 6 through 12 reading below grade

			 level; or

					(2)the lowest

			 graduation rates as described in

			 section

			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6311(b)(2)(C)(vi)).

					(e)School

			 priorityIn awarding subgrant funds to secondary schools, an

			 eligible local educational agency shall give priority to secondary schools

			 that—

					(1)have the highest

			 percentages or numbers of students in grades 6 through 12 reading below grade

			 level;

					(2)have the highest

			 percentages or numbers of children living below the poverty line according to

			 census figures; or

					(3)have the lowest

			 graduation rates as described in

			 section

			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6311(b)(2)(C)(vi)).

					(f)Minimum

			 subgrant amountEach eligible local educational agency receiving

			 a subgrant under this title for a fiscal year shall receive a minimum subgrant

			 amount that bears the same relation to the amount of funds made available to

			 the State educational agency under section 204(e)(1) as the amount the eligible

			 local educational agency received under part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to

			 the amount received by all eligible local educational agencies in the State

			 under such part for the preceding fiscal year.

				(g)Sufficient size

			 and scopeSubgrants under this section shall be of sufficient

			 size and scope to enable eligible local educational agencies to fully implement

			 activities assisted under this title.

				(h)Supplement not

			 supplantEach eligible local educational agency receiving a

			 subgrant under this section shall use the subgrant funds to supplement not

			 supplant funding for activities authorized under this title or for other

			 educational activities.

				(i)New services

			 and activitiesSubgrant funds provided under this section may be

			 used only to provide services and activities authorized under this section that

			 were not provided on the day before the date of enactment of this Act.

				206.Authorization

			 of appropriationsFor the

			 purposes of carrying out this title, there are authorized to be appropriated

			 $2,000,000,000 for fiscal year 2006 and such sums as may be necessary for each

			 of the 5 succeeding fiscal years.

			IIIFostering

			 successful secondary schools

			301.FindingsCongress makes the following

			 findings:

				(1)Personalization

			 of the school environment has been proven to be an essential factor in helping

			 low-performing secondary school students succeed.

				(2)Effective schools

			 provide ongoing, high-quality professional development for teachers and

			 administrators to improve instruction.

				(3)Student success

			 is dependent upon alignment of curriculum, instruction, and assessment.

				(4)Successful

			 schools adapt instruction to the unique interests and talents of each

			 student.

				(5)Successful

			 schools have high expectations for all students and offer a rigorous curriculum

			 for the entire student body.

				(6)Ongoing

			 assessment is the best way to measure how each student is learning and

			 responding to the teacher’s instructional methods.

				(7)Effective

			 secondary schools have access to, and utilize, data related to student

			 performance prior to, and following, secondary school enrollment.

				(8)Despite

			 significant increases to the program, only about 7 percent of funding for title

			 I of the Elementary and Secondary Education Act

			 of 1965 (20 U.S.C. 6301 et seq.) goes to secondary schools.

				(9)Every year,

			 1,300,000 students do not graduate with their peers, which means every school

			 day, our Nation loses 7,000 students.

				(10)Nationally, of

			 100 ninth-graders, only 68 will graduate from high school on time, only 38 will

			 directly enter college, only 26 will still be enrolled for the sophomore year,

			 and only 18 will end up graduating from college. The numbers for minority

			 students are even lower.

				(11)Even secondary

			 school graduates going on to college are struggling with basic literacy skills,

			 with 40 percent of all 4-year college students taking a remedial course and 63

			 percent of all community college students assigned to at least 1 remedial

			 course.

				302.PurposesIt is the purpose of this title to implement

			 research-based programs, practices, and models that will improve student

			 achievement in low performing secondary schools.

			303.DefinitionsIn this title:

				(1)In

			 generalThe terms institution of higher education,

			 local educational agency, secondary school,

			 Secretary, and State educational agency have the

			 meanings given the terms in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801).

				(2)Eligible local

			 educational agencyThe term eligible local educational

			 agency means a local educational agency that has jurisdiction over not

			 less than 1 eligible secondary school.

				(3)Eligible

			 partnershipThe term eligible partnership

			 means—

					(A)an eligible local

			 educational agency in partnership with a regional educational laboratory, an

			 institution of higher education, or another nonprofit institution with

			 significant experience in implementing and evaluating education reforms;

			 or

					(B)a consortium of

			 eligible secondary schools or eligible local educational agencies, each of

			 which is an eligible entity described in subparagraph (A).

					(4)Eligible

			 secondary schoolThe term eligible secondary school

			 means a secondary school identified for school improvement under

			 section

			 1116(b) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)), as of the day

			 preceding the date of enactment of the Pathways for All Students to Succeed

			 Act.

				(5)StateThe

			 term State means each of the several States of the United States,

			 the District of Columbia, the Commonwealth of Puerto Rico, the United States

			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern

			 Mariana Islands.

				304.Program

			 authorized; authorization of appropriations

				(a)Program

			 authorizedThe Secretary is authorized to award grants to State

			 educational agencies, from allotments under section 305(b), to enable the State

			 educational agencies to award subgrants to eligible local educational agencies,

			 from allocations under section 305(c)(2), to promote secondary school

			 improvement and student achievement.

				(b)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this title $500,000,000 for fiscal year 2006 and such sums as may be

			 necessary for each of the 5 succeeding fiscal years.

				305.Reservations,

			 State allotments, and local allocations

				(a)ReservationsFrom

			 funds appropriated under section 304(b) for a fiscal year the Secretary shall

			 reserve—

					(1)2 percent for

			 schools funded or supported by the Bureau of Indian Affairs to carry out the

			 purposes of this title for Indian children;

					(2)3 percent to

			 carry out national activities in support of the purposes of this title;

			 and

					(3)95 percent for

			 allotment to the States in accordance with subsection (b).

					(b)Allotment to

			 States

					(1)In

			 generalFrom funds reserved under subsection (a)(3) for a fiscal

			 year, the Secretary shall make an allotment to each State educational agency in

			 an amount that bears the same relationship to the funds as the number of

			 schools in that State that have been identified for school improvement under

			 section

			 1116(b) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)), bears to the

			 number of schools in all States that have been identified for school

			 improvement under such section 1116(b).

					(2)ReallotmentThe

			 portion of any State educational agency’s allotment that is not used by the

			 State educational agency shall be reallotted among the remaining State

			 educational agencies on the same basis as the original allotments were made

			 under paragraph (1).

					(c)Allocations to

			 eligible local educational agencies

					(1)ReservationsEach

			 State educational agency receiving a grant under this title shall

			 reserve—

						(A)not more than 10

			 percent of the grant funds—

							(i)for

			 State-level activities to provide high-quality professional development and

			 technical assistance to local educational agencies receiving funds under this

			 title and to other local educational agencies as appropriate, including the

			 dissemination and implementation of research-based programs, practices, and

			 models for secondary school improvement; and

							(ii)to

			 contract for the evaluation of all programs and activities in the State that

			 are assisted under this title; and

							(B)not less than 90

			 percent of the grant funds to award subgrants to eligible local educational

			 agencies to enable the eligible local educational agencies to carry out the

			 activities described in section 306.

						(2)Local

			 allocationFrom funds reserved under paragraph (1)(B), the State

			 educational agency shall allocate to each eligible local educational agency in

			 the State an amount that bears the same relation to such funds as the number of

			 secondary schools that have been identified for school improvement under

			 section

			 1116(b) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)), that are served

			 by the eligible local educational agency, bears to the number of such schools

			 served by all eligible local educational agencies in the State.

					306.Local uses of

			 fundsEach eligible local

			 educational agency receiving a subgrant under this title shall use the subgrant

			 funds for activities to improve secondary schools that have been identified for

			 school improvement under

			 section

			 1116(b) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)), such as—

				(1)developing and

			 implementing research-based programs or models that have been shown to raise

			 achievement among secondary school students, including smaller learning

			 communities, adolescent literacy programs, block scheduling, whole school

			 reforms, individualized learning plans, personalized learning environments, and

			 strategies to target students making the transition from middle school to

			 secondary school;

				(2)promoting

			 community investment in school quality by engaging parents, businesses, and

			 community-based organizations in the development of reform plans for eligible

			 secondary schools;

				(3)researching,

			 developing, and implementing a school district strategy to create smaller

			 learning communities for secondary school students, both by creating smaller

			 learning communities within existing secondary schools, and by developing new,

			 smaller, and more personalized secondary schools;

				(4)providing

			 professional development for school staff in research-based practices, such as

			 interactive instructional strategies and opportunities to connect learning with

			 experience; and

				(5)providing

			 professional development and leadership training for principals and other

			 school leaders in the best practices of instructional leadership and

			 implementing school reforms to raise student achievement.

				307.Applications

				(a)StatesEach

			 State educational agency desiring a grant under this title shall submit to the

			 Secretary an application at such time, in such manner, and containing such

			 information as the Secretary may require to ensure compliance with the

			 requirements of this title.

				(b)Eligible local

			 educational agenciesEach eligible local educational agency

			 desiring a subgrant under this title shall submit to the State educational

			 agency an application at such time, in such manner, and containing such

			 information as the State educational agency may require to ensure compliance

			 with the requirements of this title. Each such application shall describe how

			 the eligible local educational agency will form an eligible partnership to

			 carry out the activities assisted under this title.

				308.EvaluationsIn cooperation with the State educational

			 agencies receiving funds under this title, the Secretary shall undertake or

			 contract for a rigorous evaluation of the effectiveness and success of

			 activities conducted under this title.

			IVData

			 capacity

			401.Grants for

			 increasing data capacity for purposes of assessment and accountability

				(a)Program

			 authorizedFrom funds appropriated under subsection (e) for a

			 fiscal year, the Secretary may award grants, on a competitive basis, to State

			 educational agencies to enable the State educational agencies to develop or

			 increase the capacity of data systems for assessment and accountability

			 purposes, including the collection of graduation rates.

				(b)ApplicationEach

			 State educational agency desiring a grant under this section shall submit an

			 application to the Secretary at such time, in such manner, and containing such

			 information as the Secretary may require.

				(c)Use of

			 fundsEach State educational agency that receives a grant under

			 this section shall use the grant funds for the purpose of—

					(1)increasing the

			 capacity of, or creating, State databases to collect, disaggregate, and report

			 information related to student achievement, enrollment, and graduation rates

			 for assessment and accountability purposes; and

					(2)reporting, on an

			 annual basis, for the elementary schools and secondary schools within the

			 State, on—

						(A)the enrollment

			 data from the beginning of the academic year;

						(B)the enrollment

			 data from the end of the academic year; and

						(C)the twelfth grade

			 graduation rates.

						(d)DefinitionsIn

			 this section:

					(1)Graduation

			 rateThe term graduation rate means the percentage

			 that—

						(A)the total number

			 of students who—

							(i)graduate from a

			 secondary school with a regular diploma (which shall not include the recognized

			 equivalent of a secondary school diploma or an alternative degree) in an

			 academic year; and

							(ii)graduated on

			 time by progressing 1 grade per academic year; represents of

							(B)the total number

			 of students who entered the secondary school in the entry level academic year

			 applicable to the graduating students.

						(2)State

			 educational agencyThe term State educational agency

			 has the meaning given such term in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801).

					(3)SecretaryThe

			 term Secretary means the Secretary of Education.

					(e)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $50,000,000 for fiscal year 2006, and such sums as may

			 be necessary for each of the 2 succeeding fiscal years.

				

